DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments to the specification, filed on March 8, 2021 are accepted except for:
Paragraph [0017] changes “an alcohol fuel cell” to –hydrogen fuel cell—as there is no previous support in the original specification.

Drawings
	The amendments to the specification, filed on March 8, 2021, fulfill the previous drawings objection and are accepted.

Response to Arguments
	Applicant’s amendments for the drawings, dated on March 8th, 2021, are accepted.
	Applicant’s arguments on page, with respect to the 35 U.S.C 103 rejections, have been fully considered.  The applicant’s arguments, on page 10 and 11, for claim 1 regarding "wherein the running control unit sets a position on the target locus of the vehicle in a case in which the vehicle is assumed to have run on the target locus for a predetermined time or over a predetermined distance from a position on the target locus that is the closest to the position of the vehicle recognized by the position recognizing unit as the reference position” have been considered but are not persuasive.  Paragraph [0106-0107] and figure 1 describe a distance/angle 
	Applicant’s arguments, on page 10 and 11, regarding “the reference position is derived in accordance with a curvature of the target locus” have been fully considered but are not persuasive.  Samukawa discloses the invention in Figure 3 and paragraph [0123] describe a center position (X, Z) that can be considered a reference position.  The vehicle compares itself to this position and determines the error between the car curve radius and actual curve radius and adjusts accordingly.
Applicant’s arguments, on page 10 and 11, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding “the reference position is derived as being closer to the vicinity of the subject vehicle as a curvature of the target locus becomes larger, and the reference position is derived to be further away from the subject vehicle as the curvature of the target locus becomes smaller” have been considered and are persuasive.  The updated rejection is in the U.S.C 103 rejection below.
	The above arguments are referenced in claims 7 and 8 and have been fully considered by are not persuasive.
	Applicant’s arguments, on page 12, regarding claim 3 “The vehicle control system according to claim 1, wherein the running control unit: derives a first index value based on the circular arc and a second index value based on a vehicle speed and as a deviation between the 
Applicant’s arguments, on page 12, with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding claim 3, “control of steering of the vehicle being increased as the second index value becomes larger” has been fully considered.  The updated rejection is in the U.S.C 103 rejection below.  
	Applicant’s arguments regarding claim 9, “The vehicle control system according to claim 3, wherein, the running control unit sets a weighting factor of the first index value to be larger than a weighting factor of the second index value in the case where the vehicle speed is equal to or less than a first predetermined speed, and sets the weighting factor of the second index value to be larger than the weighting factor of the first index value in the case where the vehicle speed is equal to or less than a second predetermined speed” has been fully considered and is persuasive.  The updated rejection is in the U.S.C. 103 rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Samukara (U.S. Pub No 2012/0271483 A1, hereinafter Samukawa) in view of Isaji et. al. (US Pub No: 2013/0080019 A1, hereinafter Isaji).
Regarding Claim 1
Samukara discloses:
A vehicle control system comprising: a position recognizing unit configured to recognize a position of a vehicle in paragraph [0109] and figure 1.  This section details an object recognition block 43 in figure 1 that is used to recognize a center position and a size.
a locus generating unit configured to generate a target locus of the vehicle in paragraph [0109] and figure 1.  This section again details an object recognition block 43 that recognizes a center position, which is equivalent to a target locus.
a running control unit configured to set a reference position with respect to the position of the vehicle recognized by the position recognizing unit on the target locus generated by the locus generating unit and control steering of the vehicle on the basis of a circular arc that has a tangent along a travelling direction of the vehicle and passes through the reference position and the position of the vehicle, in paragraph [0109], [0123], figure 1, and figure 3.  Paragraph [0109] details an object recognition block 43, which calculates a center position and size of an object, in figure 1 that recognizes a center position or locus of an object.  Paragraph [0123] then explains a changing center position that helps to calculate an error between the steering angle and actual curve radius.  Additionally, figure 8A and 8B help to show prior art against the claim.
wherein the running control unit sets a position on the target locus of the vehicle in a case in which the vehicle is assumed to have run on the target locus for a predetermined time or over a predetermined distance from a position on the target locus that is the closest to the position of the vehicle recognized by the position recognizing unit as the reference position in paragraph [0106-0107] and figure 1.  These paragraphs describe a distance/angle measuring device 5 that scans the forward direction of the vehicle using a laser beam.  When this device recognizes that the vehicle will run off the road, the car is traveling too fast and will complete the turn faster than the predetermined time or the car is turning too much and will complete the turn in a smaller distance than the predetermined time, “detecting guardrails or poles”, the vehicle sets off an alarm.
the reference position is derived in accordance with a curvature of the target locus.  Figure 3 and paragraph [0123] describe a center position (X, Z) that can be considered a reference position.  The vehicle compares itself to this position and determines the error between the car curve radius and actual curve radius and adjusts accordingly.
Samukawa does not disclose a reference position being derived as being closer to the subject vehicle as the curvature of the target locus becomes larger and a reference position being derived as further from the subject vehicle as the curvature of the target locus becomes smaller.
Isaji teaches:
the reference position is derived as being closer to the vicinity of the subject vehicle as a curvature of the target locus becomes larger.  Paragraph [0089] describes a locus, or a point separated from the road boundary by a boundary distance, that becomes larger as the velocity of the vehicle increases.  This is equivalent to the claim because as the vehicle is approaching the curved section of the road faster, the target locus becomes closer, or larger.
the reference position is derived to be further away from the subject vehicle as the curvature of the target locus becomes smaller.  Paragraph [0089] describes a locus, or a point separated from the road boundary by a boundary distance, that becomes smaller as the velocity of the vehicle decreases.  This is equivalent to the claim because as the vehicle is approaching the curved section of the road slower, the target locus becomes closer slower than as mentioned in part vi.  Therefore, the further away the vehicle is from the locus, the smaller it is.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Samukawa to incorporate the teachings of Isaji.  One would have been motivated to do so to judge the conditions in which the driver or vehicle needs to start decelerating, as the vehicle is traveling too fast for the curve.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Samukawa in view of Isaji and further in view of Taichi et. al. (Document ID: JP2014151853A (B2)), hereinafter Taichi) and Kazuo (US Pub No: 20030114970 A1, hereinafter Kazuo).  Taichi was translated using Espacenet and is included in the office action.
Regarding Claim 3:
Samukawa discloses:
The vehicle control system according to claim 1, wherein the running control unit: derives a first index value based on the circular arc and a second index value based on a vehicle speed and as a deviation between the reference position and the position of the vehicle in a direction orthogonal to the travelling direction of the vehicle, in paragraph [0238 – 0239] and in figures 7A and 7B of Samukawa.  This section describes an instantaneous value that is based on the steering angle, which is equivalent to the first index value, and a correction value (Ph) that adjusts the steering angle to the curve radius.  Paragraph [0107] describes that the vehicle speed is controlled according to the conditions of a preceding vehicle.  Paragraph [0109] describes an object recognition block 43 that calculates a relative speed of an obstacle.  This is equivalent to the second index 
controls the steering of the vehicle on the basis of the first index value and the second index value in paragraphs [0106-0112] and figure 1.  These paragraphs describe using the index values in part a section i to manipulate braking and the throttle position.  Additionally, figure 1 details that the steering sensor 27 calculates the steering angle in block 49.  Although these sections do not directly disclose controls the steering of the vehicle on the basis of the first index value and the second index value, speed control helps keep the vehicle stable on turns by preventing oversteering.
Taichi teaches the above claim in part b, section i in paragraph [0027] in which it describes controlling the steering based off of two threshold values and a correction factor.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sumakawa and Isaji to incorporate the teachings of Taichi to control the steering of the vehicle based on a first and second index value.  One would have been motivated to do so because the calculations for controlling the steering of the vehicle is disclosed in Sumakawa and it would be beneficial to use these values to control the vehicle.
Samukawa. Isaji, and Taichi do not teach the control of steering of the vehicle being increased as the second index value becomes larger.
Kazuo teaches:
control of steering of the vehicle being increased as the second index value becomes larger.  Paragraph [0043] describes a variable transmission ratio that attempts to inhibit fluctuation to the change of the vehicle speed.  If the vehicle is traveling at a certain speed range, the gearing ratio is set until the steering wheel angle exceeds a certain amount.  If the car is traveling faster, the gearing ratio increases to control the steering angle.  This is equivalent to the claim because as the vehicle travels faster, the steering increases via the gears.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Samukawa and Isaji to incorporate the teachings of Kazuo to show the control of steering of the vehicle being increased as the second index value becomes larger.  One would have been motivated to do so to prevent oversteer or understeer during a turn.

Regarding Claim 4:
Sumakawa discloses:
The vehicle control system according to claim 3, wherein, in a case in which the deviation is equal to or greater than a first predetermined value, the running control unit limits the control of the steering of the vehicle  Paragraphs [0238 – 0239] and in figures 7A and 7B an instantaneous value that is based on the steering angle, which is equivalent to the first index value, and a correction value (Ph) that adjusts the steering angle to the curve radius, which is equivalent to the second index value.  In paragraphs [0106-0112] it is stated that these values are used to manipulate the acceleration and braking when the error is greater than 
Taichi teaches this claim in paragraph [0027].  This paragraph describes two threshold values, an upper (Th2) and a lower value (Th1) that are used to control the steering using an evaluation factor.  When the evaluation factor becomes greater than the threshold value the vehicle state is corrected.  In this case, the state is steering as described in the example in paragraph [0027].

Regarding Claim 6:
Sumakawa discloses:
The vehicle control system according to claim 3, wherein the running control unit controls the steering of the vehicle on the basis of a position of the vehicle on the circular arc in a case in which the vehicle runs on the circular arc for a time shorter than the predetermined time used for acquiring the reference position and the position of the vehicle recognized by the position recognizing unit in paragraph [0111 – 0112].  As the specification does not specify, it is assumed the vehicle is traveling too fast then the recommended speed for a particular circular arc.  Paragraph [0111] and figure 1 describe a calculation block 63 that calculates a curve radius based on the vehicle speed calculated by block 47.  Paragraph [0112] describes controlling the braking or acceleration of a vehicle based on an alarming declaration: going too fast around a corner, not .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samukawa in view of Isaji and further in view of Taichi, Kazuo, and Shan et. al. (JP 2012131495 A, hereinafter Shan).
Regarding Claim 9:
Sumukawa, Isaji, Taichi, and Kazuo teach the above inventions in claims 1 and 3.  They do not teach a running control unit sets a weighting factor for the first and second index value and that when the vehicle speed is equal to or less than the predetermined speed the weight factor of the second index value is increased and when the vehicle speed is higher than the predetermined speed the weight factor of the second index value is decreased.
Shan teaches:
The vehicle control system according to claim 3, wherein, the running control unit sets a weighting factor of the first index value to be larger than a weighting factor of the second index value in the case where the vehicle speed is equal to or less than a first predetermined speed.  Paragraphs [0060 – 0062] describes that the vehicle is exhibit oversteer in a constant-radius turned.  The situation describes leads to the steer angle being reduced with increasing speed.  The inverse of this is that the steer angle is increased with reducing speed.  This is governed by the understeer gradient, factor K.  Therefore, this is equivalent to the claim because the factor K leads to the steering angle increasing with decreasing speed.
and sets the weighting factor of the second index value to be larger than the weighting factor of the first index value in the case where the vehicle speed is equal to or less than a second predetermined speed. Paragraphs [0060 – 0062] describes that the vehicle is exhibit oversteer in a constant-radius turned.  The situation describes leads to the steer angle being reduced with increasing speed.  This is governed by the understeer gradient, factor K.  Therefore, this is equivalent to the claim because the factor K leads to the steering angle decreasing with increasing speed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Samukawa, Isaji, Taichi, and Kazuo to incorporate the teachings of Shan to show a running control unit sets a weighting factor for the first and second index value and that when the vehicle speed is equal to or less than the predetermined speed the weight factor of the second index value is increased and when the vehicle speed is higher than the predetermined speed the weight factor of the second index value is decreased.  One would have been motivated to do so to control the vehicle when it is either exhibiting understeer or oversteer ([0060 – 0062]).

Claim 5, 7, and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Samukawa in view of Isaji and further in view of Taichi.
Regarding Claim 5:
Sumakawa does not disclose a vehicle control system that describes a circular arc that exceeds a predetermined value and causes vehicle to limit the control of the steering.
Taichi teaches:
The vehicle control system according to claim 1, wherein, in a case in which a curvature of the circular arc exceeds a second predetermined value, the running control unit limits the control of the steering of the vehicle in paragraph [0027].  This paragraph describes two threshold values, an upper (Th2) and a lower value (Th1) that are used to control the steering using an evaluation factor.  It teaches obtaining the curvature of the road to calculate the appropriate vehicle state.  When the evaluation factor becomes greater than the threshold value the vehicle state is corrected.  In this case, the state is steering as described in the example in paragraph [0027].
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sumakawa to incorporate the teachings of Taichi to limit the control of the steering if the circular arc exceeds a predetermined value.  One would have been motivated to do so because if the vehicle is turning too quickly to cause the vehicle to under or oversteer, it would be dangerous to the drivers and passengers.

Regarding Claim 7:
Sumakawa discloses:
A vehicle control method using an in-vehicle computer, the vehicle control method comprising: generating a future target locus of the vehicle in paragraph [0109] and figure 1.  This section details an object recognition block 43 that recognizes a center position, which is equivalent to a target locus.
setting a reference position with respect to a position of the vehicle recognized by a position recognizing unit recognizing the position of the vehicle on the generated future target locus is rejected on the same grounds as in part i.
setting a position on the target locus of the vehicle in a case in which the vehicle is assumed to have run on the target locus for a predetermined time or over a predetermined distance from a position on the target locus that is the closest to the position of the vehicle recognized by the position recognizing unit as the reference position in paragraph [0109], [0123], figure 1, and figure 3.  Paragraph [0109] details an object recognition block 43 in figure 1 that recognizes a center position or locus of an object.  Paragraph [0123] then explains a changing center position that helps to calculate an error between the steering angle and actual curve radius.  Additionally, figure 8A and 8B help to show prior art against the claim.
the reference position is derived in accordance with a curvature of the target locus.  Figure 3 and paragraph [0123] describe a center position (X, Z) that can be considered a reference position.  The vehicle compares itself to this position and determines the error between the car curve radius and actual curve radius and adjusts accordingly.
Samukawa does not disclose a vehicle control system that describes a circular arc that exceeds a predetermined value and causes vehicle to limit the control of the steering.
Taichi teaches:
and controlling steering of the vehicle on the basis of a circular arc that has a tangent along a travelling direction of the vehicle and passes through the reference position and the position of the vehicle in paragraph [0027].  This paragraph describes two threshold values, an upper (Th2) and a lower value (Th1) that are used to control the steering using an evaluation factor.  It teaches obtaining the curvature of the road to calculate the appropriate vehicle state.  When the evaluation factor becomes greater than the threshold value the vehicle state is corrected.  In this case, the state is steering as described in the example in paragraph [0027].
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sumakawa to incorporate the teachings of Taichi to limit the control of the steering if the circular arc exceeds a predetermined value.  One would have been motivated to do so because if the vehicle is turning too quickly to cause the vehicle to under or oversteer, it would be dangerous to the drivers and passengers.
Isaji teaches:
the reference position is derived as being closer to the vicinity of the subject vehicle as a curvature of the target locus becomes larger.  Paragraph [0089] describes a locus, or a point separated from the road boundary by a boundary distance, that becomes larger as the velocity of the vehicle increases.  This is equivalent to the claim because as the vehicle is approaching the curved section of the road faster, the target locus becomes closer, or larger.
the reference position is derived to be further away from the subject vehicle as the curvature of the target locus becomes smaller.  Paragraph [0089] describes a locus, or a point separated from the road boundary by a boundary 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Samukawa to incorporate the teachings of Isaji.  One would have been motivated to do so to judge the conditions in which the driver or vehicle needs to start decelerating, as the vehicle is traveling too fast for the curve.

Regarding Claim 8:
Sumakawa discloses:
A non-transitory computer-readable storage medium storing a vehicle control program causing an in-vehicle computer to execute: generating a future target locus of the vehicle setting a reference position with respect to a position of the vehicle recognized by a position recognizing unit recognizing the position of the vehicle on the generated future target locus in paragraph [0109] and figure 1. This section details an object recognition block 43 in figure 1 that is used to recognize a center position and a size.
setting a position on the target locus of the vehicle in a case in which the vehicle is assumed to have run on the target locus for a predetermined time or over a predetermined distance from a position on the target locus that is the closest to the position of the vehicle recognized by the position recognizing unit as the reference position in paragraph [0109], [0123], figure 1, and figure 3.  Paragraph [0109] details an object recognition block 43 in figure 1 that recognizes a center position or locus of an object.  Paragraph [0123] then explains a changing center position that helps to calculate an error between the steering angle and actual curve radius.  Additionally, figure 8A and 8B help to show prior art against the claim.
the reference position is derived in accordance with a curvature of the target locus.  Figure 3 and paragraph [0123] describe a center position (X, Z) that can be considered a reference position.  The vehicle compares itself to this position and determines the error between the car curve radius and actual curve radius and adjusts accordingly.
Samukawa does not disclose a vehicle control system that describes a circular arc that exceeds a predetermined value and causes vehicle to limit the control of the steering.
Taichi teaches:
and controlling steering of the vehicle on the basis of a circular arc that has a tangent along a travelling direction of the vehicle and passes through the reference position and the position of the vehicle as in paragraph [0027].  This paragraph describes two threshold values, an upper (Th2) and a lower value (Th1) that are used to control the steering using an evaluation factor.  It teaches obtaining the curvature of the road to calculate the appropriate vehicle state.  When the evaluation factor becomes greater than the threshold value the vehicle state is corrected.  In this case, the state is steering as described in the example in paragraph [0027].
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Sumakawa to incorporate the teachings of Taichi to limit the control of the steering if the circular arc exceeds a predetermined value.  One would have been motivated to do so because if the vehicle is turning too quickly to cause the vehicle to under or oversteer, it would be dangerous to the drivers and passengers.
Isaji teaches:
the reference position is derived as being closer to the vicinity of the subject vehicle as a curvature of the target locus becomes larger.  Paragraph [0089] describes a locus, or a point separated from the road boundary by a boundary distance, that becomes larger as the velocity of the vehicle increases.  This is equivalent to the claim because as the vehicle is approaching the curved section of the road faster, the target locus becomes closer, or larger.
the reference position is derived to be further away from the subject vehicle as the curvature of the target locus becomes smaller.  Paragraph [0089] describes a locus, or a point separated from the road boundary by a boundary distance, that becomes smaller as the velocity of the vehicle decreases.  This is equivalent to the claim because as the vehicle is approaching the curved section of the road slower, the target locus becomes closer slower than as mentioned in part vi.  Therefore, the further away the vehicle is from the locus, the smaller it is.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Samukawa to incorporate the teachings of Isaji.  One would have been motivated to do so .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665